Title: To John Adams from Richard Rush, 17 January 1814
From: Rush, Richard
To: Adams, John


				
					Dear Sir:
					Washington January 17. 1814.
				
				Timeo Danaos, et dona ferentes. Nothing can be more applicable to our situation, and the late offer of Britain. I repeated it in conversation a few days ago in the hearing of Mr Ingersoll, of the house or representatives from Pennsylvania, and I have since heard with pleasure that he took occasion to thunder it out in his place at the capitol, and that it caught the ear of the house to a charm. In the midst of our misfortunes I think, that since the war began I have not witnessed so determined a spirit in all branches of the government to push it with vigor, Mr Munroe’s letter to Lord Castlereagh and the nomination of Mr Clay and Mr Russell notwithstanding, as at this present time.I send for your acceptance by this Mail, a pamphlet upon expatriation written by George Hay of Virginia. I have read it with singular interest as an able discussion of a question of high importance in jurisprudence, and deriving great additional importance at present from being so conspicuous in our public affairs. It is dispassionate and learned, and more full than any discussion of the same question, on either side, I have ever met with or heard of in any book of law. Mr Governeur Morris in an oration he delivered last 4th of July asserted, after Blackstone, the principle of perpetual allegiance as one of universal law. I once thought so too; but Mr Hay’s book is entitled to a perusal from any one who holds this opinion. If, sir, you, who have so long and so well considered all the great questions of law and government, shall find any amusement in looking through this pamphlet I shall be highly gratified. It is in great repute at Washington.With the utmost respect and attachment I am, dear sir, your constantly devoted and thankful friend.
				
					Richard Rush.
				
				
			